Citation Nr: 1310650	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  12-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an abdominal or gastrointestinal disorder, including chronic constipation with gastric and abdominal bloating and pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the above claim.

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge in July 2012, but he failed to appear.  As he has not filed a motion for a new hearing following his failure to appear at the July 2012 hearing, the case will be processed as if the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(d) (2012).

In April 2012, the Veteran filed a claim for entitlement to a nonservice connected pension that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran contends that he currently suffers from constipation, bloating, and discomfort as a result of an injury sustained in service in Germany from a blow to the stomach from the top of a tank-mounted machine gun that struck him when the tank went into a hole.  

In February 2012, VA provided the Veteran with an examination through QTC Services.  As the resulting examination report is not adequate for rating purposes, this claim must be remanded in order to ensure that the Veteran is provided with an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the examiner failed to review the Veteran's pertinent VA treatment records, recorded an inaccurate medical history, and, consequently, provided a negative nexus opinion that was premised on inaccurate facts.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Under "medical history," the examiner noted that the Veteran had a history of surgery due to prostate cancer five years prior.  VA treatment records also show that the Veteran had a prostatectomy in 2007.  However, in the rationale provided for the requested medical opinion, the examiner stated that the Veteran's prostatectomy occurred only one year ago, and relied on this timeline in finding that his reported symptoms were due to complications from post-surgical adhesions resulting from this surgery.  Furthermore, the examiner reported onset of the Veteran's reported symptoms of constipation, bloating, and discomfort six months prior to the examination, but VA treatment records dating back to June 2005 show a diagnosis and reported history of constipation and subsequent regular medication and treatment for this condition.  There is also no indication in the examination report that the examiner had access to or reviewed the Veteran's claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (explaining that the ability to review the claims file, while not determinative, is of greater importance where evidence in the file might affect the outcome of the opinion provided or the underlying reasoning supporting that opinion).

Therefore, the Veteran must be provided with another VA examination on remand in order to obtain a thorough VA examination report that accurately records the Veteran's current symptoms, history of symptoms, history of medical treatment, and the nature of the injury in service, and a responsive etiological opinion given in consideration of the Veteran's entire relevant history.  See Stefl, 21 Vet. App. at 123; Green, 1 Vet. App. at 124; see also Barr, 21 Vet. App. at 312.  

Lastly, as the complaint of stomach pain noted in the service records does not correspond to the place of service at the time of the claimed injury identified by the Veteran, the characterization of the Veteran's symptoms in the June 1962 service treatment records should not be used as evidence of the nature of the Veteran's claimed in-service stomach injury.  See April 2012 and March 2012 Veteran's statements (contending that this evidence noting only complaints of pain should not be used to find that he did not suffer an injury in service).

Any outstanding VA treatment records for the Veteran showing treatment for an abdominal, gastrointestinal, or stomach disorder, including constipation, dated since February 2012, should be obtained on remand.  38 U.S.C.A. § 5103A(b)(3), (c)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(2), (3) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's outstanding VA treatment records showing treatment for an abdominal, gastrointestinal, or stomach disorder, including constipation, from the VA Medical Center in San Antonio, Texas, dated since February 2012.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his claimed gastrointestinal or abdominal disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is requested to provide a diagnosis of any gastrointestinal or abdominal disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal or abdominal disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, specifically the claimed "stomach injury" sustained when the Veteran took a blow to the gastrointestinal area from the top of a tank-mounted machine gun when the tank went into a hole during his period of service in Germany.  

The examiner is also asked to review the Veteran's service treatment records showing reports of pain in the inguinal area and his VA treatment records from June 2005 showing reports of inguinal pain with digging and a diagnosis of slightly open inguinal rings, bilaterally.  The examiner should explain whether this condition should, in accordance with sound medical principles, be considered as a possible cause of the Veteran's reported gastrointestinal or abdominal symptoms.  

If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current inguinal canal disorder is related to his reported symptoms of pain in the area of the inguinal canal in service.

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



